Exhibit 10.4

SECOND AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

This SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) dated as
of December 15, 2011 (the “Date of this Agreement”), is made by and between
Local.com Corporation, a Delaware corporation (the “Employer” or “Company”), and
Scott Reinke (the “Executive”).

WHEREAS, the Employer and Executive entered into that certain Amended and
Restated Employment Agreement, dated as of April 26, 2009 (“Original
Agreement”).

WHEREAS, the Employer and Executive wish to amend and restate the Original
Agreement on the terms set forth below.

Accordingly, the parties hereto agree as follows:

 

1. Term.

The Employer hereby employs the Executive, and the Executive hereby accepts such
employment, for an initial term commencing as of the Date of this Agreement and
ending on the first anniversary of such date, unless sooner terminated in
accordance with the provisions of Section 4 or Section 5; with such employment
to continue thereafter for successive one-year periods in accordance with the
terms of this Agreement beginning on each anniversary of the Date of this
Agreement (subject to termination as aforesaid) unless either party notifies the
other party in writing not less than thirty (30) days before expiration of the
initial term and each annual renewal thereof (the period during which the
Executive is employed hereunder being hereinafter referred to as the “Term”) of
an intent not to renew this Agreement.

 

2. Duties.

During the Term, the Executive shall be employed by the Employer as its General
Counsel, and as such, the Executive shall faithfully perform for the Employer
the duties and have the powers customary for such position, including general
legal oversight, including related financial oversight, of the Employer’s
operations and preservation of the Employer’s assets. During the Term, the
Executive shall be required to report to the Chief Executive Officer of the
Employer (the “CEO”). The Executive shall devote substantially all of his
business time and effort to the performance of his duties hereunder, and shall
work primarily at the Executive’s offices. Executive shall not be prohibited
from engaging in such personal, charitable, or other nonemployment activities as
do not interfere with full time employment hereunder and which do not violate
the other provisions of this Agreement.

 

3. Compensation.

3.1 Salary. In consideration of the services to be rendered under this
Agreement, the Employer shall pay the Executive a salary at the rate of Two
Hundred Thirty Eight Thousand Three Hundred Four and 50/100 Dollars
($238,304.50) per annum (the “Annual Salary”), in accordance with customary
payroll practices of the Employer applicable to senior executives,



--------------------------------------------------------------------------------

provided the payments are no less frequent than monthly (or, if there is no such
policy, payments shall be semi-monthly). The Annual Salary shall be annually
reviewed by the Employer for possible increases. The Annual Salary shall be
subject to possible further increase from time to time at the discretion of the
CEO, the Board of Directors of the Employer (“Board”), or a committee of the
Board designated for such purpose. Any increased Annual Salary shall thereupon
be the “Annual Salary” for the purposes hereof. The Executive’s Annual Salary
shall not be decreased without his prior written consent at any time during the
Term.

3.2 Incentive Compensation. During the Term, the Executive shall be eligible to
receive, in addition to his Annual Salary, an annual bonus (the “Bonus”) of up
to forty percent (40%) of the Annual Salary. Any increase in the bonus target
shall thereupon be the “Bonus” for the purposes hereof. The amount of such Bonus
and any performance standards or goals required to be attained in order to
receive such Bonus shall be mutually agreed upon by Executive and the CEO or
such committee of the Board as they shall designate for such purpose from time
to time and memorialized in a writing executed by Executive and Employer, as may
be amended from time to time by the mutual written agreement of Employer and
Executive. The Bonus shall be declared and paid according to the Company’s
payroll policies and practices as of the date first set forth above. Any actual
Bonus paid shall be determined by achievement of mutually agreed goals and
company performance.

3.3 Equity Grants. The Executive received stock option grants under the
Employer’s Equity Incentive Plans for shares of common stock of the Employer
pursuant to the terms of the Original Agreement and pursuant to additional
grants from the Employer (“Options”). In addition to the Options, the Executive
may receive subsequent grants of stock options, restricted stock units, deferred
stock units and other equity grants from the Employer from time to time
(collectively, inclusive of the Options, the “Equity Grants”). Upon either (i) a
Change of Control, defined below, of the Employer, or (ii) a termination of the
executive by Employer without Cause (defined in Section 5.1(a) below), or a
termination by Executive for Good Reason (defined in Section 5.2(a) below), if
such event of termination without cause or for good reason occurs within 120
days prior and/or subsequent to the execution and delivery of an acquisition,
merger, consolidation or other agreement which results in a Change of Control,
any Equity Grants that Employee receives from Employer shall become fully vested
immediately and, if appropriate based upon the terms of such Equity Grant (e.g.,
stock options), shall remain exercisable during the term of each such Equity
Grant as if the Executive were still employed by Employer. For purposes of this
Agreement “Change of Control” shall mean the occurrence of any one of the
following events:

(a) any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company representing thirty-five percent (35%) or more,
excluding in the calculation of Beneficial Ownership securities acquired
directly from the Company, of the combined voting power of the Company’s then
outstanding voting securities;

(b) any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company representing over fifty percent (50.00%) or more of
the combined voting power of the Company’s then outstanding voting securities;

 

2



--------------------------------------------------------------------------------

(c) the following individuals cease for any reason to constitute a majority of
the number of directors of the Company then serving: individuals who, as of the
Date of this Agreement, constitute the Board and any new director (other than a
director whose initial assumption of office is in connection with an actual or
threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors of the Company) whose
appointment or election by the Board or nomination for election by the Company’s
stockholders was approved or recommended by a vote of the at least two-thirds
(2/3) of the directors then still in office who either were directors on the
Date of this Agreement or whose appointment, election or nomination for election
was previously so approved or recommended;

(d) there is a consummated merger or consolidation of the Company or any direct
or indirect subsidiary of the Company with any other corporation, other than
(A) a merger or consolidation which would result in the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving or parent entity) more than fifty percent (50.00%) of the combined
voting power of the voting securities of the Company or such surviving or parent
equity outstanding immediately after such merger or consolidation or (B) a
merger or consolidation effected to implement a recapitalization of the Company
(or similar transaction) in which no person, directly or indirectly, acquired
twenty-five percent (25%) or more of the combined voting power of the Company’s
then outstanding securities (not including in the securities beneficially owned
by such person any securities acquired directly from the Company or its
Affiliates); or

(e) the stock holders of the Company approve a plan of complete liquidation of
the Company or there is consummated an agreement for the sale or disposition by
the Company of all or substantially all of the Company’s assets (or any
transaction having a similar effect), other than a sale or disposition by the
Company of all or substantially all of the Company’s assets to an entity, at
least fifty percent (50%) of the combined voting power of the voting securities
of which are owned by stockholders of the Company in substantially the same
proportions as their ownership of the Company immediately prior to such sale.

The terms of this Section 3.3 shall be included in all applicable Equity Grant
agreements between Employer and Executive. For purposes of this Section 3.3, the
following terms used above shall have the following meanings:

“Affiliate” shall mean an affiliate of the Company, as defined in Rule 12b-2
promulgated under Section 12 of the Securities Exchange Act of 1934, as amended
from time to time (the “Exchange Act”);

“Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under the
Exchange Act; and

“Person” shall have the meaning set forth in Section 3(a)(9) of the Exchange
Act, as modified and used in Sections 13(d) and 14(d) thereof, except that such
term shall not include (1) the Company, (2) a trustee or other fiduciary holding
securities under an

 

3



--------------------------------------------------------------------------------

employee benefit plan of the Company, (3) an underwriter temporarily holding
securities pursuant to an offering of such securities or (4) a corporation
owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of shares of Common Stock
of the Company.]

3.4 Benefits. Except as otherwise provided herein, the Executive shall be
entitled to participate in any group life, medical or disability insurance
plans, health programs, retirement plans, fringe benefit programs and similar
benefits that may be available to other senior executives of the Employer
generally, on the same terms as such other executives, to the extent that the
Executive is eligible under the terms of such plans or programs as they may be
in effect from time to time. Employer will provide coverage for the Executive
under the Employer’s health benefits plan and will pay 100% of the cost of
spouse or dependent coverage up to a total of $1,500 per month. Coverage under
the health benefits plan is currently in effect.

3.5 Expenses. The Employer shall pay or reimburse the Executive for all ordinary
and reasonable out-of-pocket expenses actually incurred (and, in the case of
reimbursement, paid) by the Executive during the Term in the performance of the
Executive’s services under this Agreement, provided that (i) such expenditure is
of a nature qualifying it as a proper business expense deduction on the
Employer’s federal and state income tax returns and (ii) the Executive submits
proof of such expenses, with the properly completed forms as prescribed from
time to time by the Employer, no later than 30 days after the end of the monthly
period in which such expenses have been so incurred.

3.6 Compliance with Section 409A of the Internal Revenue Code; Short-Term
Deferral Exemption. This Agreement is not intended to provide for any deferral
of compensation subject to Section 409A of the Internal Revenue Code (the
“Code”) and, accordingly, any compensation provided pursuant to this Agreement
is intended to be paid not later than the later of: (i) the fifteenth day of the
third month following Executive’s first taxable year in which such benefit is no
longer subject to a substantial risk of forfeiture, and (ii) the fifteenth day
of the third month following the first taxable year of the Employer in which
such benefit is no longer subject to a substantial risk of forfeiture, as
determined in accordance with Section 409A of the Code and any Treasury
Regulations and other guidance issued thereunder. The date determined under this
subsection is referred to as the “Short-Term Deferral Date.” Notwithstanding
anything to the contrary herein, in the event that any benefits provided
pursuant to this Agreement are not actually or constructively received by the
Executive on or before the Short-Term Deferral Date, to the extent such benefit
constitutes a deferral of compensation subject to Code Section 409A, then such
benefit shall be paid upon the Executive’s separation from service, with respect
to the Employer and its affiliates within the meaning of Section 409A of the
Code. Notwithstanding any other provision of this Agreement to the contrary,
Executive and the Company shall in good faith amend this Agreement to the extent
necessary to comply with the requirements under Section 409A of the Code and any
regulations or other guidance issued thereunder, in order to ensure that any
amounts paid or payable hereunder are not subject to the additional 20% income
tax thereunder while maintaining to the maximum extent practicable the original
intent of this Agreement.

 

4



--------------------------------------------------------------------------------

4. Termination upon Death or Disability.

If the Executive dies during the Term, the Term shall terminate as of the date
of death, and the obligations of the Employer to or with respect to the
Executive shall terminate in their entirety upon such date except as otherwise
provided under this Section 4. If the Executive becomes disabled for purposes of
the long-term disability plan of the Employer for which the Executive is
eligible, or, in the event that there is no such plan, if the Executive by
virtue of ill health or other disability is unable to perform substantially and
continuously the duties assigned to him for more than 180 consecutive or
non-consecutive days out of any consecutive 12-month period, then the Employer
shall have the right, to the extent permitted by law, to terminate the
employment of the Executive upon notice in writing to the Executive. Upon
termination of employment due to death or disability, (i) the Executive (or the
Executive’s estate or beneficiaries in the case of the death of the Executive)
shall be entitled to receive any Annual Salary and other benefits earned and
accrued under this Agreement prior to the date of termination (and reimbursement
under this Agreement for expenses incurred prior to the date of termination),
including, but not limited to a pro-rata Bonus for the year of termination
(which in no event shall be less than a similar pro-rata portion of the
Executive’s bonus for the preceding year) to be paid at such time as Bonuses are
ordinarily paid; (ii) in the case of termination due to disability, the
Executive shall be entitled to receive his Annual Salary for twelve (12) months
following such termination less any amounts for which Executive is eligible to
receive from long term disability insurance benefits under disability coverage
furnished by the Employer to the Executive during such twelve (12) month period;
(iii) the Executive (or, in the case of his death, his spouse and/or dependents)
shall continue to receive all applicable benefits elected by Executive for which
he received reimbursement for pursuant to Section 3.4 herein for a period of
twelve (12) months following such termination and Company shall continue to pay
for the foregoing in accordance with Section 3.4 herein as if no such
termination had occurred; and (iv) the Executive (or, in the case of his death,
his estate and beneficiaries) shall have no further rights to any other
compensation or benefits hereunder on or after the termination of employment, or
any other rights hereunder, except as otherwise provided in the plans and
policies of the Employer.

 

5. Certain Terminations of Employment.

5.1 Termination for Cause; Termination of Employment by the Executive without
Good Reason.

(a) For purposes of this Agreement, “Cause” shall mean the Executive’s:

(i) conviction of (or pleading nolo contendere to) a felony involving the crime
of theft or a related or similar act of unlawful taking, or a felony involving
the federal or California securities or pension laws, or any felony, which
results in material economic harm to the Employer;

(ii) engagement in the performance of his duties hereunder or otherwise to the
material and demonstrable detriment of the Employer, in willful misconduct,
willful or gross neglect, fraud, misappropriation or embezzlement;

 

5



--------------------------------------------------------------------------------

(iii) After notice from the Board, and, if requested by Executive, the
opportunity to be heard by the Board, the failure to adhere to the lawful and
reasonable directions of the Board that are consistent with the terms of this
Agreement (so long as the directive does not give the Executive Good Reason (as
defined below) to terminate his employment as described in Section 5.2), or the
failure to devote substantially all of the business time and effort to the
Employer (except for any activities expressly authorized by the Employer);

(iv) material breach of any of the provisions of Section 6, other than
inadvertent breaches; or

(v) breach in any material respect of the terms and provisions of this Agreement
and failure to cure such breach within thirty (30) days following written notice
from the Employer specifying such breach; provided however, if Executive
delivers written notice to Employer during the 30 day cure period requesting to
be heard at a meeting of the Board, his termination under this Section 5.2(a)(v)
shall not be effective until such Board meeting at which Executive had an
opportunity to be heard.

provided that Cause shall not exist except on written notice given to the
Executive at any time not more than 60 days following the later of either the
occurrence of any of the events described above or Employer’s actual knowledge
thereof, which events in any case must have occurred after the effective date of
this Agreement.

(b) The Employer may terminate the Executive’s employment hereunder for Cause,
and the Executive may terminate his employment for any or no reason on at least
30 days’ and not more than 60 days’ written notice given to the Employer. If the
Employer terminates the Executive for Cause, or the Executive terminates his
employment and the termination by the Executive is not covered by Section 4 or
5.2, (i) the Executive shall receive Annual Salary and other benefits earned and
accrued under this Agreement prior to the termination of employment (and
reimbursement under this Agreement for expenses incurred prior to the
termination of employment); and (ii) the Executive shall have no further rights
to any other compensation or benefits hereunder on or after the termination of
employment, or any other rights hereunder, except as otherwise provided in the
plans and policies of the Employer.

5.2 Termination by the Employer without Cause; or by the Executive for Good
Reason.

(a) For purposes of this Agreement, “Good Reason” shall mean, unless otherwise
consented to in writing by the Executive;

(i) a reduction in Annual Salary or in benefits of the Executive, or the failure
of the Employer timely to make any Annual Salary payment due to the Executive,
provided that such deferral or failure to pay continues unremedied for more than
thirty (30) days;

(ii) any action by the Employer that results in a material diminution in the
Executive’s title, authority, duties, reporting relationship or
responsibilities, whether occurring before or after a Change of Control,
including a reduction in Executive’s title, authority, duties, reporting
relationship or responsibilities solely by virtue of the Company being

 

6



--------------------------------------------------------------------------------

acquired and made part of a larger entity, whether as a subsidiary, business
unit or otherwise and Executive not assuming a similar role at the resulting
parent entity (as, for example, when the General Counsel of the Company remains
the General Counsel of the Company following a Change of Control where the
Company becomes a wholly owned subsidiary of the acquiror, but is not made the
General Counsel of the resulting successor or parent entity);

(iii) a material breach of any provision of this Agreement by the Employer;

(iv) a failure of the Employer to have any successor entity specifically assume
this Agreement;

(v) a relocation of the Executive to offices other than those set forth herein,
or a relocation of the offices set forth herein to a location more than 25 miles
from its current location, without Executive’s prior written consent;

(vi) a change in Executive’s reporting so that he no longer reports directly to
the CEO; or

(vii) the assignment to Executive of any duties or responsibilities which are
inconsistent with his status, position or responsibilities as set forth in
Section 2 hereof.

Notwithstanding the foregoing, (i) Good Reason shall not be deemed to exist
unless notice of termination on account thereof (specifying a termination date
no later than 30 days from the date of such notice) is given no later than the
later of either (1) 60 days after the time at which the event or condition
giving rise to Good Reason first occurs or arises or (2) Executive’s actual
knowledge thereof; and (ii) if there exists (without regard to this clause (ii))
an event or condition that constitutes Good Reason, the Employer shall have 30
days from the date notice of such a termination is given to cure such event or
condition and, if the Employer does so fully cure such event or condition, such
event or condition shall not constitute Good Reason hereunder, unless the same
or similar events or conditions occur again, in which case no further
opportunity to cure will be afforded Employer and Good Reason will exist as if
all applicable notice requirements had been met in their entirety.

(b) The Employer may terminate the Executive’s employment at any time for any
reason or no reason and the Executive may terminate the Executive’s employment
with the Employer for Good Reason. A notice of non-renewal, as provided for
pursuant to Section 1 above, shall constitute a termination of employment by the
Employer without Cause.

(c) If the Employer terminates the Executive’s employment and the termination is
not covered by Section 4 or 5.1, or the Executive terminates his employment for
Good Reason, the Executive shall receive:

(i) Annual Salary and other benefits earned and accrued under this Agreement
prior to the termination of employment (and reimbursement under this Agreement
for expenses incurred prior to the termination of employment);

 

7



--------------------------------------------------------------------------------

(ii) one (1) times the Annual Salary payable in accordance with standard payroll
practices of the Company (unless the termination occurs as a result of or in
connection with a Change of Control, in which case the amount will be one and
one-quarter (1.25) times the Annual Salary payable in a lump sum within five
(5) days of such termination);

(iii) an amount equal to all Bonuses earned during the four quarters immediately
prior to the termination date (unless the termination occurs as a result of or
in connection with a Change of Control, in which case the amount will be equal
to one and one-quarter (1.25) times the greater of the amount of all Bonuses
earned during the four quarters immediately prior to the termination date or all
Bonuses earned during the four quarters immediately prior to the Change of
Control if so requested by Executive), payable (A) in accordance with standard
bonus payment practices of the Company, or (B) immediately, if and to the extent
the same will be used by Executive to exercise his Equity Grants as provided in
clause (v) below and/or following a Change of Control;

(iv) reimbursement for COBRA payments equal to employee’s regular monthly
contributions toward the Executive’s health insurance benefits for the one
(1) year period (or one and one-quarter (1.25) year period following a Change of
Control) following the termination date if the Executive elects COBRA benefits,
and;

(v) the right to exercise any or all vested Equity Grants for a period of twelve
(12) months after the effective date of termination of Executive’s employment;
provided however, (A) in the event the termination occurs within 120 days of the
execution of a Change of Control agreement as provided in Section 3.3 above,
vesting and exercisability of all Equity Grants shall be in accordance with
Section 3.3 above, and (B) in the event the termination occurs at a time not
within such 120 day period, for purposes of this provision, all unvested Equity
Grants that would have vested had this Agreement remained in force through the
end of the initial Term, shall be fully vested immediately prior to the
termination under this Section 5.2(c). The provisions of this subparagraph
(v) shall be included in any Equity Grant agreement between the Employer and the
Executive.

In order to be eligible to receive the benefits specified under
sections 5.2(c)(ii) – (iv), the Executive must execute a general release of
claims in a form acceptable to the Employer, which shall not apply to the
Employer’s obligations described above in this Section 5.2(c).

 

6. Invention, Non-Disclosure and Non-Competition.

6.1 Inventions and Patents.

(a) The Executive will promptly and fully disclose to the Employer any and all
inventions, discoveries, improvements, ideas, developments, designs, products,
formulas, software programs, processes, techniques, technology, know-how,
negative know-how, data, research, technical data and original works of
authorship (whether or not patentable or registrable under patent, copyright or
similar statutes and including all rights to obtain, register, perfect and
enforce those proprietary interests) that are related to or useful in the
Employer’s present or future business or result from use of property owned,
leased, or contracted for by the Employer and which the Executive develops,
makes, conceives or reduces to practice during the

 

8



--------------------------------------------------------------------------------

Executive’s employment by the Employer, either solely or jointly with others
(collectively, the “Developments”). All such Developments shall be the sole
property of the Employer, and the Executive hereby assigns to the Employer,
without further compensation, all of the Executive’s right, title and interest
in and to such Developments and any and all related patents, patent
applications, copyrights, copyright applications, trademarks, service marks and
trade names in the United States and elsewhere.

(b) The Executive shall disclose promptly to an officer or to attorneys of the
Employer in writing any inventions, discoveries, improvements, ideas,
developments, designs, products, formulas, software programs, processes,
techniques, technology, know-how, negative know-how, data, research, technical
data and original works of authorship, whether or not patentable or registrable
under patent, copyright or similar statutes that are related to or useful in the
Employer’s present or future business, the Executive may conceive, make, develop
or work on, in whole or in part, solely or jointly with others during the
Executive’s employment, for the purpose of permitting the Employer to determine
whether they constitute Developments. The Employer shall receive such
disclosures in confidence.

(c) The Executive will keep and maintain adequate and current written records of
all Developments (in the form of notes, sketches, drawings and as may be
specified by the Employer), which records shall be available to and remain the
sole property of the Employer at all times.

(d) The Executive will assist the Employer in obtaining and enforcing patent,
copyright, trademark, service marks and other forms of legal protection for the
Developments in any country. Upon request, the Executive will sign all
applications, assignments, instruments and papers and perform all acts necessary
or desired by the Employer to assign all such Developments fully and completely
to the Employer and to enable the Employer, its successors, assigns and
nominees, to secure and enjoy the full and exclusive benefits and advantages
thereof.

(e) The Executive understands that the Executive’s obligations under this
section will continue after the termination of the Executive’s employment with
the Employer and that during the Executive’s employment the Executive will
perform such obligations without further compensation, except for reimbursement
of expenses incurred at the request of the Employer. The Executive further
understands that if the Executive is not employed by the Employer as an employee
at the time the Executive is requested to perform any obligations under this
section, the Executive shall receive for such performance a reasonable per diem
fee, as well as reimbursement of any expenses incurred at the request of the
Employer.

(f) Any provision in this Agreement requiring the Executive to assign the
Executive’s rights in all Developments shall not apply to an invention that
qualifies fully under the provisions of California Labor Code section 2870, the
terms of which are set forth below:

(i) Any provision in an employment agreement which provides that an employee
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either:

(1) Relate at the time of conception or reduction to practice of the invention
to the employer’s business, or actual or demonstrably anticipated research or
development of the employer; or

 

9



--------------------------------------------------------------------------------

(2) Result from any work performed by the employee for the employer.

(ii) To the extent a provision in an employment agreement purports to require an
employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (i), the provision is against the public policy of
this state and is unenforceable.

6.2 Proprietary Information.

(a) The Executive recognizes that the Executive’s relationship with the Employer
is one of high trust and confidence by reason of the Executive’s access to and
contact with the trade secrets and confidential and proprietary information of
the Employer including, without limitation, information not previously disclosed
to the public regarding current and projected revenues, expenses, costs, profit
margins and any other financial and budgeting information; marketing and
distribution plans and practices; business plans, opportunities, projects and
any other business and corporate strategies; product information; names,
addresses, terms of contracts and other arrangements with customers, suppliers,
agents and employees of the Employer; confidential and sensitive information
regarding other employees, including information with respect to their job
descriptions, performance strengths and weaknesses, and compensation; and other
information not generally known regarding the business, affairs and plans of the
Employer (collectively, the “Proprietary Information”). The Executive
acknowledges and agrees that Proprietary Information is the exclusive property
of the Employer and that the Executive shall not at any time, either during the
Executive’s employment with the Employer or thereafter disclose to others, or
directly or indirectly use for the Executive’s own benefit or the benefit of
others, any of the Proprietary Information.

(b) The Executive acknowledges that the unauthorized use or disclosure of
Proprietary Information would be detrimental to the Employer and would
reasonably be anticipated to materially impair the Employer’s value.

(c) The Executive’s undertakings and obligations under this Section 6.2 will not
apply, however, to any Proprietary Information which: (a) is or becomes
generally known to the public through no action on the Executive’s part, (b) is
generally disclosed to third parties by the Employer without restriction on such
third parties, (c) is approved for release by written authorization of the
Board, (d) is known to the Executive other than as a result of work performed
for the Employer, or (e) is required to be disclosed by law or governmental or
court process or order.

(d) Upon termination of the Executive’s employment with the Employer or at any
other time upon request, the Executive will promptly deliver to the Employer all
notes, memoranda, notebooks, drawings, records, reports, written computer code,
files and other documents (and all copies or reproductions of such materials) in
the Executive’s possession or

 

10



--------------------------------------------------------------------------------

under the Executive’s control, whether prepared by the Executive or others,
which contain Proprietary Information. The Executive acknowledges that this
material is the sole property of the Employer.

6.3 Covenant Not to Compete.

(a) During the time that this Agreement is in effect, the Executive shall not
directly or indirectly:

(i) own, engage in, conduct, manage, operate, participate in, be employed by, be
connected in any manner whatsoever with, or render services or advice to
(whether for compensation or without compensation), any other person or business
entity which, in the sole judgment of the Employer, directly or indirectly
competes with the Business of the Employer (as hereinafter defined); or

(ii) recruit or otherwise solicit or induce any employee of the Employer to
terminate his or her employment with, or otherwise cease his or her relationship
with, the Employer in order to join any person or entity which, in the sole
judgment of the Employer, competes with the Business of the Employer.

(b) For a period of twelve (12) months after the expiration or termination of
this Agreement, the Executive shall not directly or indirectly recruit or
otherwise solicit or induce any employee of the Employer to terminate his or her
employment with, or otherwise cease his or her relationship with, the Employer
in order to join any person or entity which, in the sole judgment of the
Employer, competes with the business of the employer as engaged in at the
expiration or termination of this Agreement.

(c) The obligations set forth in paragraphs 6.3(a) and (b) above shall not
restrict the Executive’s right to invest in the securities (not to exceed 1% of
the outstanding securities of any class) of any publicly-held corporation in the
management of which the Executive does not participate.

(d) For purposes of Section 6.3(a), “Business of the Employer” means the
business of Employer as engaged in from time to time during the term of this
Agreement, including, but not limited to, paid search.

(e) The Executive hereby represents that, except as the Executive has disclosed
in writing to the Employer on Exhibit A attached hereto, the Executive is not
bound by the terms of any agreement with any previous employer or other party to
refrain from using or disclosing any trade secret or confidential or proprietary
information in the course of the Executive’s employment with the Employer or to
refrain from competing, directly or indirectly, with the business of such
previous employer or any other party.

(f) The Executive further represents that the Executive’s performance of all the
terms of this Agreement and as an employee of the Employer does not and will not
breach any agreement to keep in confidence proprietary information, knowledge or
data acquired by the Executive in confidence or in trust prior to his employment
with the Employer, and the Executive will not disclose to the Employer or induce
the Employer to use any confidential or proprietary information or material
belonging to any previous employer or others.

 

11



--------------------------------------------------------------------------------

6.4 Other Obligations. The Executive acknowledges that the Employer from time to
time may have agreements with other persons or with the U.S. Government or
agencies thereof, which impose obligations or restrictions on the Employer
regarding inventions made during the course of work under such agreements or
regarding the confidential nature of such work. The Executive agrees to be bound
by all such obligations and restrictions which are made known to the Executive
and to take all action necessary to discharge the obligations of the Employer
under such agreements.

6.5 Rights and Remedies upon Breach. The Executive acknowledges and agrees that
any breach by him of any of the provisions of Section 6 (the “Restrictive
Covenants”) would result in irreparable injury and damage for which money
damages may not provide an adequate remedy. Therefore, if the Executive breaches
any of the provisions of Section 6, the Employer shall have the following rights
and remedies, each of which rights and remedies shall be independent of the
other and severally enforceable, and all of which rights and remedies shall be
in addition to, and not in lieu of, any other rights and remedies available to
the Employer under law or in equity (including, without limitation, the recovery
of damages) the right and remedy to have the Restrictive Covenants specifically
enforced (without posting bond and without the need to prove damages) by any
court having equity jurisdiction, including, without limitation, the right to an
entry against the Executive of restraining orders and injunctions (preliminary,
mandatory, temporary and permanent) against violations, threatened or actual,
and whether or not then continuing, of such covenants.

 

7. Other Provisions.

7.1 Severability. The Executive acknowledges and agrees that (i) he has had an
opportunity to seek advice of counsel in connection with this Agreement and
(ii) the Restrictive Covenants are reasonable in geographical and temporal scope
and in all other respects. If it is determined that any of the provisions of
this Agreement, including, without limitation, any of the Restrictive Covenants,
or any part thereof, is invalid or unenforceable, the remainder of the
provisions of this Agreement shall not thereby be affected and shall be given
full effect, without regard to the invalid portions.

7.2 Duration and Scope of Covenants. If any court or other decision-maker of
competent jurisdiction determines that any of the Executive’s covenants
contained in this Agreement, including, without limitation, any of the
Restrictive Covenants, or any part thereof, is unenforceable because of the
duration or geographical scope of such provision, then, after such determination
has become final and unappealable, the duration or scope of such provision, as
the case may be, shall be reduced so that such provision becomes enforceable
and, in its reduced form, such provision shall then be enforceable and shall be
enforced.

7.3 Resolution of Differences Over Breaches of Agreement. The parties shall use
good faith efforts to resolve any controversy or claim arising out of, or
relating to this Agreement or the breach thereof. If, despite their good faith
efforts, the parties are unable to resolve such controversy or claim through the
Employer’s internal review procedures, then such

 

12



--------------------------------------------------------------------------------

controversy or claim shall be resolved by binding arbitration before a single,
mutually acceptable arbitrator under the rules of the Judicial Arbitration and
Mediation Service in Orange County, California and judgment upon the award
rendered by the arbitrator(s) may be entered in any court having jurisdiction
thereof. If any contest or dispute shall arise between the Employer and the
Executive regarding any provision of this Agreement, the prevailing party, as
determined by the Arbitrator, shall be entitled to an award of all legal fees,
costs, and expenses reasonably incurred in connection with such contest or
dispute.

7.4 Notices. All notices or deliveries authorized or required pursuant to this
Agreement shall be deemed to have been given when in writing and when
(i) deposited in the U.S. mail, certified, return receipt requested, postage
prepaid, or (ii) otherwise delivered by hand or by overnight delivery, against
written receipt, by a common carrier or commercial courier or delivery service
addressed to the parties at the following addresses or to such other addresses
as either may designate in writing to the other party:

 

To the Employer:   

Local.com Corporation

Attn: Heath Clarke, CEO

7555 Irvine Center Drive

Irvine, CA 92618

to the Executive:   

Scott Reinke

To the Address on file

With the Company

7.5 Entire Agreement. This Agreement, together with any Equity Grant agreement,
contains the entire agreement between the parties with respect to the subject
matter hereof and supersedes all prior agreements, written or oral, with respect
thereto.

7.6 Waivers and Amendments. This Agreement may be amended, superseded, canceled,
renewed or extended, and the terms hereof may be waived, only by a written
instrument signed by the parties or, in the case of a waiver, by the party
waiving compliance. No delay on the part of any party in exercising any right,
power or privilege hereunder shall operate as a waiver thereof, nor shall any
waiver on the part of any party of any such right, power or privilege nor any
single or partial exercise of any such right, power or privilege, preclude any
other or further exercise thereof or the exercise of any other such right, power
or privilege.

7.7 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA WITHOUT REGARD TO CONFLICTS
OF LAWS PRINCIPLES.

7.8 Assignment. This Agreement, and the Executive’s rights and obligations
hereunder, may not be assigned by the Executive; any purported assignment by the
Executive in violation hereof shall be null and void. In the event of any sale,
transfer or other disposition of all or substantially all of the Employer’s
assets or business, whether by merger, consolidation or otherwise, the Employer
may assign this Agreement and its rights hereunder, subject at all times

 

13



--------------------------------------------------------------------------------

to Executive’s rights with respect to a Change of Control as set forth elsewhere
herein; provided that such assignment shall not limit the Employer’s liability
under this Agreement to the Executive.

7.9 Withholding. The Employer shall be entitled to withhold from any payments or
deemed payments any amount of tax withholding required by law.

7.10 Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties and their respective successors, permitted assigns,
heirs, executors and legal representatives.

7.11 Counterparts. This Agreement may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be an
original but all such counterparts together shall constitute one and the same
instrument. Each counterpart may consist of two copies hereof each signed by one
of the parties hereto.

7.12 Survival. Anything contained in this Agreement to the contrary
notwithstanding, the provisions of Sections 4 through 8, and the other
provisions of this Agreement to the extent necessary to effectuate the survival
of Sections 4 through 8, shall survive termination of this Agreement and any
termination of the Executive’s employment hereunder.

7.13 Headings. The headings in this Agreement are for reference only and shall
not affect the interpretation of this Agreement.

7.14 Indemnification; Directors and Officers Insurance. To the fullest extent
permitted by law, the Employer shall indemnify, defend and hold harmless the
Executive from and against all actual or threatened actions, suits or
proceedings, whether civil or criminal, administrative or investigative,
together with all attorneys’ fees and costs, fines, judgments or settlements
imposed upon or incurred by the Executive in connection therewith, that arise
from the Executive’s employment by, or serving as an officer of, the Employer,
so long as the Executive acted or refrained from acting legally and in good
faith or reasonably believed that his actions or refraining from acting were
legal and performed or omitted in good faith. Employer currently has directors
and officers liability insurance and will use all reasonable efforts to maintain
such insurance coverage during the term of this Agreement, but if it is unable
to do so, it will immediately notify Executive of this fact. All agreements and
obligations of the Company contained herein shall continue during the period
Executive is a director, officer, employee or agent of the Company (or is or was
serving at the request of the Company as a director, officer, employee or agent
of another corporation, partnership, joint venture, trust or other enterprise)
and shall continue thereafter so long as Executive shall be subject to any
possible claim or threatened, pending or completed action, suit or proceeding,
whether civil, criminal or investigative, by reason of the fact that Executive
was an officer or director of the Company or serving in any other capacity
referred to herein.

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have signed their names as of the day and
year first above written to this Amended and Restated Employment Agreement.

 

EMPLOYER

LOCAL.COM CORPORATION,

a Delaware corporation

By:   /s/ Heath Clarke                                                     ,  
Heath Clarke   Chief Executive Officer EXECUTIVE /s/ Scott
Reinke                                                              Scott Reinke

 

15



--------------------------------------------------------------------------------

STATEMENT OF ATTORNEYS FOR EXECUTIVE

The undersigned are the attorneys for Scott Reinke, the Executive herein. We
have been consulted in connection with negotiation, preparation and execution of
this Amended and Restated Employment Agreement. We have explained the terms and
provisions of the Amended and Restated Employment Agreement to our client and
have advised him in connection with his legal rights related to this Amended and
Restated Employment Agreement.

 

Dated:                       

 

 

 

  Attorney for Executive

 

16



--------------------------------------------------------------------------------

Invention, Non-Disclosure and Non-Competition Agreement

Exhibit A

Please list terms of any agreements with any previous employer or other party
which restrains you from using or disclosing any trade secret or confidential or
proprietary information acquired by you in the course of your employment with
any previous employer or restrains you from competing directly or indirectly
with the business of such previous employer or any other party.

 

17